DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 9/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1-3, 8-10, 13-15, and 17.  All amendments have been fully considered.
Applicant’s amendments of claim 14-15 to address the previous rejection under 35 U.S.C. 101 does not satisfy the discussed hardware requirement.  Applicant recites, “… a reprogrammable computing machine or a dedicated computing machine, comprising hardware and able and configured so as to…”, which is structured in a way so as to leave ambiguity as to whether the “dedicated computing machine” or both the “reprogrammable computing machine” and the “dedicated computing machine”, are being modified by the recited “comprising hardware”. A reasonable argument could be made either interpretation.
Applicant’s amendments to claims related to the previous rejection under 35 U.S.C. 112(b) related to the antecedent basis of the recited, “the item of information”, are sufficient to overcome this rejection.  The rejection is hereby withdrawn.

Response to Arguments
Applicant presents arguments with respect to claims 1-17.  All arguments have been fully considered.
Applicant argues that a person of ordinary skill in the art would not reasonably combine the primary and the secondary references to achieve the claimed invention as a whole. Examiner responds: The primary reference, is interpreted more broadly than Applicant’s characterization in Applicant’s filed response.  Examiner interprets the Tewari reference to be directed toward accessing content by clients by means of exchanging address URLs of secondary content servers, the validity of the URLs are 
The secondary reference, Drako, provides the means of verifying the legitimacy of exchanged addresses for distributed electronic content. At the first step, the user makes a request for the delivery of content. See Drako para. 0014. In response, a URL to the requested content cached on the content server is passed to the user from the customer’s server/authorization server. See Drako para. 0014-0015.
Examiner is required to interpret the elements of the claims according to the doctrine of broadest reasonable interpretation.  In the present claims, Applicant articulates the elements of the invention in very broad terms. For example, the client can be interpreted as a computational module of the system and can be easily interchangeable with other computational elements.  Accordingly, the recited determining of validity is read on by Drako since there is nothing in the claims limiting the “client” from functionally including element 121 with element 110 in Figure 7. 
Based upon Examiner understanding of the invention from reviewing Applicant’s disclosure, Examiner recognizes that the cited reference does not fully capture the concepts, which embody Applicant’s invention.  However, Examiner is confident that due to the overly broad nature of the claim limitations, the cited prior art does read on the claims.  For example, the recited terms, “item of information” are so broad that they can amount to any element of data including addresses, tokens, digits, values, headers, or anything of the like.  Therefore, the recitation of “items of information” are mapped to the exchange of information as they are in the reference.  The secondary reference achieves the limitations set forth by the language of the claims including determining validity of addresses associated with requested resources by receiving information from a separate source. The combination of these two references are reasonably combined based upon the concepts of network communications security. 
Reviewing the specification, there are concrete embodiments of the recited “items of information”, which could be incorporated into the claims, which would clarify the nature of the inventive element, but not overly narrow the claims, and quickly overcome the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 rejected under 35 U.S.C. 101 because the claims cover material not found in any of the four statutory categories and is therefore outside the scope of 35 U.S.C. 101.  The claims recite a device comprising a reprogrammable computing machine or dedicated computing machine.  While the claims can be interpreted as hardware, which would be within the scope of the statute, the claims are also able to be interpreted as being wholly software, which would be outside the scope of the statute.  Computing machines can be interpreted in the art as either hardware or in the case of virtual machines, as software.  Therefore, the claims are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Tewari (U.S. Pat. App. Pub. 2009/0007241 A1) in view of Drako (U.S. Pat. App. Pub. 2010/0121981 A1).
Regarding claim 1, Tewari discloses: a method for validating delivery of an item of content to a client terminal (user makes a request for delivery of content. Tewari para. 0014. Upon verification of user authorization to receive the content, the server provides a hash embedded URL for user to access the content. Tewari paras. 0014-0015.).
Tewari does not disclose: comprising the following acts performed by the client terminal: receiving an address, called received address, in response to a request sent to an address server in order to obtain the address of a delivery server for delivering said item of content, the request comprising an item of information in relation to said delivery server; receiving an item of information in relation to an authentic address associated with said delivery server, the item of information in relation to the authentic address being sent by a server of the content provider; and determining validity of said received address with respect to said authentic address on the basis of said item of information in relation to the authentic address.
However, Drako does disclose: comprising the following acts performed by the client terminal: receiving an address, called received address, in response to a request sent to an address server in order to obtain the address of a delivery server for delivering said item of content (when a client 110 requires an IP address, a query is sent to a local DNS server 120. Drako para. 0080. It is understood that a request for an IP address is based upon the requester’s intention to connect to a remote resource for the purpose of receive an item of content. Upon receipt of the query for the IP address is received, the DNS server sends a request to another DNS server 130, which replies with an address. Drako Figs. 4-5 and para. 0080.), the request comprising an item of information in relation to said delivery server (the DNS server is responsible for translating host names to IP addresses and is critical for the normal operation of internet connected systems.  When DNS requests are sent, it is necessary for the request to include the host name as an item of information correlating to the desired IP address response. Drako para. 0005.); receiving an item of information in relation to an authentic address associated with said delivery server, the item of information in relation to the authentic address being sent by a server of the content provider (in performing a checking process, the DNS server 121 duplicates the original request to DNS server 130 by querying a different DNS server, DNS server 131, which has a separate cache. Drako Fig. 5 and para. 0081.); and determining validity of said received address with respect to said authentic address on the basis of said item of information in relation to the authentic address (after the DNS server 121 receives the second reply from the other DNS server 131, a determination as to whether the addresses match is made and if so, the response is forwarded to the client. Drako Figs. 5-6 and para. 0081.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with verification of delivered IP addresses using secondary or a plurality of sources based upon the teachings of Drako.  The motivation being to protect against vulnerabilities posed by DNS cache poisoning using multiple sources to check accuracy of a response. Drako para. 0028.
Regarding claim 2, Tewari in view of Drako discloses the limitations of claim 1, wherein said item of information in relation to the authentic address comprises said authentic address, and wherein said determining validity of said received address with respect to said authentic address furthermore comprises: comparing said received address and said authentic address (the checking process involves duplicating the IP address query such that the received information from both separate DNS servers are IP addresses used for the matching. Drako Figs. 5-6 and para. 0081.).  
Regarding claim 3, Tewari in view of Drako discloses the limitations of claim 1, wherein said determining validity of said received address with respect to said authentic address furthermore comprises, prior to said receiving said item of information in relation to the authentic address: sending a request to said server of the content provider, comprising said received address identifying said delivery server so as to receive said item of information in relation to the authentic address (the DNS server 121 duplicates the original request to DNS server 130 by querying a different DNS server, DNS server 131, which has a separate cache. Drako Fig. 5 and para. 0081.); said item of information in relation to the authentic address corresponding to at least one data field positioned at a value indicating whether said received address is equal to said authentic address (to account for certain web services having multiple resource servers, matching can be done on the most significant bits of an IP address without an exact matching between the specified addresses, such as addresses in the same subnet (where address bits within a certain order or field, are positioned in a way that matches other addresses in the same subnet) or within a certain range. Drako para. 0070.).  
Regarding claim 4, Tewari in view of Drako discloses the limitations of claim 1, furthermore comprising receiving a message comprising at least one item of data for implementing said determining the validity of said received address with respect to said authentic address, in response to a request from the client terminal to another server of the content provider in order to obtain the item of content (the DNS server 121 is able to query a plurality of other DNS servers to get a range of replies for the determination or checking process.  Each of these queries requests amounts to query messages sent to other DNS servers and the responses are messages including resulting IP addresses from each of the other servers for checking. Drako Fig. 8 and para. 0082.).  
Regarding claim 5, Tewari in view of Drako discloses the limitations of claim 4, wherein said at least one item of data comprises at least code instructions for implementing said determining the validity of said received address with respect to said authentic address (the DNS server 121 performs the checking process including the duplication of the DNS query sent to DNS server 131, which is understood to require a modicum of code instructions in order to implement such a process by an electronic device such as the disclosed processing hardware (CPUs, RAM, and I/O elements). Drako paras. 0078 and 0081.).  
Regarding claim 6, Tewari in view of Drako discloses the limitations of claim 4, wherein said at least one item of data comprises at least one other data field positioned at a value telling said client terminal to perform said determining the validity of said received address with respect to said authentic address to account for certain web services having multiple resource servers, matching can be done on the most significant bits of an IP address without an exact matching between the specified addresses, such as addresses in the same subnet (where address bits within a certain order or field, are positioned in a way that matches other addresses in the same subnet) or within a certain range. Drako para. 0070.).  
Regarding claim 8, Tewari discloses: a method for verifying delegation of delivery of an item of content to a client terminal (user makes a request for delivery of content. Tewari para. 0014. Upon verification of user authorization to receive the content, the server provides a hash embedded URL for user to access the content. Tewari paras. 0014-0015.).
Tewari does not disclose: wherein the method comprises the following acts implemented by a server of a content provider of the content: obtaining an item of information allowing the client terminal to determine validity of an address with respect to an authentic address associated with a delivery server, said address, called received address, being received by the client terminal in response to a request sent by the client terminal to an address server in order to obtain an address of the delivery server, the request comprising an item of information in relation to said delivery server; and sending said item of information with respect to the authentic address to said client terminal.  
However, Drako does disclose: wherein the method comprises the following acts implemented by a server of a content provider of the content: obtaining an item of information allowing the client terminal to determine validity of an address with respect to an authentic address associated with a delivery server, said address, called received address, being received by the client terminal in response to a request sent by the client terminal to an address server in order to obtain an address of the delivery server (when a client 110 requires an IP address, a query is sent to a local DNS server 120. Drako para. 0080. It is understood that a request for an IP address is based upon the requester’s intention to connect to a remote resource for the purpose of receive an item of content. Upon receipt of the query for the IP address is received, the DNS server sends a request to another DNS server 130, which replies with an address. Drako Figs. 4-5 and para. 0080.), the request comprising an item of information in relation to said delivery server (the DNS server is responsible for translating host names to IP addresses and is critical for the normal operation of internet connected systems.  When DNS requests are sent, it is necessary for the request to include the host name as an item of information correlating to the desired IP address response. Drako para. 0005.); and sending said item of information with respect to the authentic address to said client terminal (after the DNS server 121 receives the second reply from the other DNS server 131, a determination as to whether the addresses match is made and if so, the response is forwarded to the client. Drako Figs. 5-6 and para. 0081.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with verification of delivered IP addresses using secondary or a plurality of sources based upon the teachings of Drako.  The motivation being to protect against vulnerabilities posed by DNS cache poisoning using multiple sources to check accuracy of a response. Drako para. 0028.
Regarding claim 9, Tewari in view of Drako discloses the limitations of claim 8, wherein said item of information with respect to the authentic address sent to the client terminal corresponds to said authentic address (the checking process involves duplicating the IP address query such that the received information from both separate DNS servers are IP addresses used for the matching. Drako Figs. 5-6 and para. 0081.).  
Regarding claim 10, Tewari in view of Drako discloses the limitations of claim 8, furthermore comprising: receiving at least one request sent by said client terminal, said at least one request comprising said received address; and comparing said received address and said authentic address in order to deliver said item of information with respect to the authentic address sent to the client terminal (the checking process involves duplicating the IP address query such that the received information from both separate DNS servers are IP addresses used for the matching. Drako Figs. 5-6 and para. 0081.), said item of information sent to the client terminal corresponding to at least one data field positioned at a value indicating whether said received address is equal to said authentic address (to account for certain web services having multiple resource servers, matching can be done on the most significant bits of an IP address without an exact matching between the specified addresses, such as addresses in the same subnet (where address bits within a certain order or field, are positioned in a way that matches other addresses in the same subnet) or within a certain range. Drako para. 0070.).  
Regarding claim 13, Tewari discloses a non-transitory computer-readable medium comprising a computer program product stored thereon, comprising program code instructions for implementing a method for validating delivery of an item of content to a client terminal (user makes a request for delivery of content. Tewari para. 0014. Upon verification of user authorization to receive the content, the server provides a hash embedded URL for user to access the content. Tewari paras. 0014-0015.).
Tewari does not disclose: when said program is executed on a processing unit of the client terminal, the instructions configuring the client terminal to perform acts comprising: receiving an address, called received address, in response to a request sent to an address server in order to obtain the address of a delivery server for delivering said item of content, the request comprising an item of information in relation to said delivery server; receiving an item of information in relation to an authentic address associated with said delivery server, the item of information in relation to the authentic address being sent by a server of the content provider; and determining validity of said received address with respect to said authentic address on the basis of said item of information in relation to the authentic address.
However, Drako does disclose: when said program is executed on a processing unit of the client terminal, the instructions configuring the client terminal to perform acts comprising: receiving an address, called received address, in response to a request sent to an address server in order to obtain the address of a delivery server for delivering said item of content (when a client 110 requires an IP address, a query is sent to a local DNS server 120. Drako para. 0080. It is understood that a request for an IP address is based upon the requester’s intention to connect to a remote resource for the purpose of receive an item of content. Upon receipt of the query for the IP address is received, the DNS server sends a request to another DNS server 130, which replies with an address. Drako Figs. 4-5 and para. 0080.), the request comprising an item of information in relation to said delivery server (the DNS server is responsible for translating host names to IP addresses and is critical for the normal operation of internet connected systems.  When DNS requests are sent, it is necessary for the request to include the host name as an item of information correlating to the desired IP address response. Drako para. 0005.); receiving an item of information in relation to an authentic address associated with said delivery server, the item of information in relation to the authentic address being sent by a server of the content provider (in performing a checking process, the DNS server 121 duplicates the original request to DNS server 130 by querying a different DNS server, DNS server 131, which has a separate cache. Drako Fig. 5 and para. 0081.); and determining validity of said received address with respect to said authentic address on the basis of said item of information in relation to the authentic address (after the DNS server 121 receives the second reply from the other DNS server 131, a determination as to whether the addresses match is made and if so, the response is forwarded to the client. Drako Figs. 5-6 and para. 0081.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with verification of delivered IP addresses using secondary or a plurality of sources based upon the teachings of Drako.  The motivation being to protect against vulnerabilities posed by DNS cache poisoning using multiple sources to check accuracy of a response. Drako para. 0028.  
Regarding claim 14, Tewari discloses: a device for validating delivery of an item of content to a client terminal, the device comprising a reprogrammable computing machine or dedicated computing machine, comprising hardware (user makes a request for delivery of content. Tewari para. 0014. Upon verification of user authorization to receive the content, the server provides a hash embedded URL for user to access the content. Tewari paras. 0014-0015.).
Tewari does not disclose: receive an address, called received address, in response to a request sent to an address server in order to obtain an address of a delivery server for delivering said item of content, the request comprising an item of information in relation to said delivery server; receive an item of information in relation to an authentic address associated with said delivery server, the item of information in relation to the authentic address being sent by a server of a provider of the content; and determine validity of said received address with respect to said authentic address on the basis of said item of information in relation to the authentic address.
However, Drako does disclose: receive an address, called received address, in response to a request sent to an address server in order to obtain an address of a delivery server for delivering said item of content (when a client 110 requires an IP address, a query is sent to a local DNS server 120. Drako para. 0080. It is understood that a request for an IP address is based upon the requester’s intention to connect to a remote resource for the purpose of receive an item of content. Upon receipt of the query for the IP address is received, the DNS server sends a request to another DNS server 130, which replies with an address. Drako Figs. 4-5 and para. 0080.), the request comprising an item of information in relation to said delivery server; receive an item of information in relation to an authentic address associated with said delivery server (the DNS server is responsible for translating host names to IP addresses and is critical for the normal operation of internet connected systems.  When DNS requests are sent, it is necessary for the request to include the host name as an item of information correlating to the desired IP address response. Drako para. 0005.), the item of information in relation to the authentic address being sent by a server of a provider of the content (in performing a checking process, the DNS server 121 duplicates the original request to DNS server 130 by querying a different DNS server, DNS server 131, which has a separate cache. Drako Fig. 5 and para. 0081.); and determine validity of said received address with respect to said authentic address on the basis of said item of information in relation to the authentic address (after the DNS server 121 receives the second reply from the other DNS server 131, a determination as to whether the addresses match is made and if so, the response is forwarded to the client. Drako Figs. 5-6 and para. 0081.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with verification of delivered IP addresses using secondary or a plurality of sources based upon the teachings of Drako.  The motivation being to protect against vulnerabilities posed by DNS cache poisoning using multiple sources to check accuracy of a response. Drako para. 0028.  
Regarding claim 15, Tewari discloses: a device for verifying delegation of delivery of an item of content to a client terminal (user makes a request for delivery of content. Tewari para. 0014. Upon verification of user authorization to receive the content, the server provides a hash embedded URL for user to access the content. Tewari paras. 0014-0015.).
Tewari does not disclose: wherein the device comprises: a reprogrammable computing machine or a dedicated computing machine, comprising hardware and able and configured so as to: obtain an item of information allowing the client terminal to determine validity of an address with respect to an authentic address associated with a delivery server, said address, called received address, being received by the client terminal in response to a request sent by the client terminal to an address server in order to obtain an address of the delivery server, the request comprising an item of information in relation to said delivery server; and send said item of information with respect to the authentication address to said client terminal.
However, Drako does disclose: wherein the device comprises: a reprogrammable computing machine or a dedicated computing machine, comprising hardware and able and configured so as to: obtain an item of information allowing the client terminal to determine validity of an address with respect to an authentic address associated with a delivery server, said address, called received address, being received by the client terminal in response to a request sent by the client terminal to an address server in order to obtain an address of the delivery server (when a client 110 requires an IP address, a query is sent to a local DNS server 120. Drako para. 0080. It is understood that a request for an IP address is based upon the requester’s intention to connect to a remote resource for the purpose of receive an item of content. Upon receipt of the query for the IP address is received, the DNS server sends a request to another DNS server 130, which replies with an address. Drako Figs. 4-5 and para. 0080.), the request comprising an item of information in relation to said delivery server (the DNS server is responsible for translating host names to IP addresses and is critical for the normal operation of internet connected systems.  When DNS requests are sent, it is necessary for the request to include the host name as an item of information correlating to the desired IP address response. Drako para. 0005.); and send said item of information to said client terminal (after the DNS server 121 receives the second reply from the other DNS server 131, a determination as to whether the addresses match is made and if so, the response is forwarded to the client. Drako Figs. 5-6 and para. 0081.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with verification of delivered IP addresses using secondary or a plurality of sources based upon the teachings of Drako.  The motivation being to protect against vulnerabilities posed by DNS cache poisoning using multiple sources to check accuracy of a response. Drako para. 0028.  
Regarding claim 17, Tewari discloses: a non-transitory computer-readable medium comprising a computer program product stored thereon, comprising program code instructions for implementing a method for validating delivery of an item of content to a client terminal (user makes a request for delivery of content. Tewari para. 0014. Upon verification of user authorization to receive the content, the server provides a hash embedded URL for user to access the content. Tewari paras. 0014-0015.).
Tewari does not disclose: when said program is executed on a processing unit of a server of a content provider of the content, the instructions configuring the server to perform acts comprising: obtaining an item of information allowing the client terminal to determine validity of an address with respect to an authentic address associated with a delivery server, said address, called received address, being received by the client terminal in response to a request sent by the client terminal to an address server in order to obtain an address of the delivery server, the request comprising an item of information in relation to said delivery server; and sending said item of information with respect to the authentication address to said client terminal.
However, Drako does disclose: when said program is executed on a processing unit of a server of a content provider of the content, the instructions configuring the server to perform acts comprising: obtaining an item of information allowing the client terminal to determine validity of an address with respect to an authentic address associated with a delivery server, said address, called received address, being received by the client terminal in response to a request sent by the client terminal to an address server in order to obtain an address of the delivery server (when a client 110 requires an IP address, a query is sent to a local DNS server 120. Drako para. 0080. It is understood that a request for an IP address is based upon the requester’s intention to connect to a remote resource for the purpose of receive an item of content. Upon receipt of the query for the IP address is received, the DNS server sends a request to another DNS server 130, which replies with an address. Drako Figs. 4-5 and para. 0080.), the request comprising an item of information in relation to said delivery server (the DNS server is responsible for translating host names to IP addresses and is critical for the normal operation of internet connected systems.  When DNS requests are sent, it is necessary for the request to include the host name as an item of information correlating to the desired IP address response. Drako para. 0005.); and sending said item of information with respect to the authentication address to said client terminal (after the DNS server 121 receives the second reply from the other DNS server 131, a determination as to whether the addresses match is made and if so, the response is forwarded to the client. Drako Figs. 5-6 and para. 0081.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with verification of delivered IP addresses using secondary or a plurality of sources based upon the teachings of Drako.  The motivation being to protect against vulnerabilities posed by DNS cache poisoning using multiple sources to check accuracy of a response. Drako para. 0028.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Tewari in view of Drako in view of Cohen (U.S. Pat. App. Pub. 2010/0031041 A1).
Regarding claim 7, Tewari in view of Drako discloses the limitations of claim 1. Tewari in view of Drako does not disclose: furthermore comprising: downloading said item of content delivered by a delivery server identified by the received address, said delivery being performed via a secure TLS connection based on a certificate of said domain name; said determining the validity of said received address with respect to said authentic address being implemented when said certificate is self-signed by said delivery server identified by the received address.
However, Cohen does disclose: furthermore comprising: downloading said item of content delivered by a delivery server identified by the received address, said delivery being performed via a secure TLS connection based on a certificate of said domain name (web browsers implement secure TLS connections with certificate exchange to communicate with encryption. Cohen para. 0004.); said determining the validity of said received address with respect to said authentic address being implemented when said certificate is self-signed by said delivery server identified by the received address (public key certificate is distributed to the client in order to accurately decrypt the communication between the devices. Cohen para. 0004. The communication is inherently validated with the pubic key certificate if it enables clear decryption of the communication – only if communication is successfully decrypted can it carry out other actions.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with employing a secure connection between the server and client and using certificates to validate the communication based on the teachings of Cohen.  The motivation being to protect communication from a man-in-the-middle attack by enabling secure communication in the system. Cohen para. 0004.

Claims 11-12, 16 rejected under 35 U.S.C. 103 as being unpatentable over Tewari in view of Drako in view of Postrel (U.S. Pat. App. Pub. 2005/0149880 A1).
Regarding claim 11, Tewari in view of Drako discloses the limitations of claim 1. Tewari in view of Drako does not disclose: wherein said delivery is delegated by said delivery server to at least one secondary delivery server, the authentic address identifying said secondary delivery server being stored in said delivery server.
However, Postrel does disclose: wherein said delivery is delegated by said delivery server to at least one secondary delivery server, the authentic address identifying said secondary delivery server being stored in said delivery server (secondary content is served by a different computer over the network with is termed a secondary content server by means of embedded URLs and the like. Postrel para. 0031.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with delegation of content delivery to a secondary content server based upon the teachings of Postrel.  The motivation being to allow the user to manage the flow of secondary content, in this case the serving of advertisements, my means of settings associated with communications with a secondary server. Postrel para. 0028.
Regarding claim 16, Tewari in view of Drako discloses the limitations of claim 8. Tewari in view of Drako does not disclose: wherein said delivery is delegated by said delivery server to at least one secondary delivery server, the authentic address identifying said secondary delivery server being stored in said delivery server.
However, Postrel does disclose: wherein said delivery is delegated by said delivery server to at least one secondary delivery server, the authentic address identifying said secondary delivery server being stored in said delivery server (secondary content is served by a different computer over the network with is termed a secondary content server by means of embedded URLs and the like. Postrel para. 0031.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the verification of delivery of secure network content using URL and hash values of Tewari with delegation of content delivery to a secondary content server based upon the teachings of Postrel.  The motivation being to allow the user to manage the flow of secondary content, in this case the serving of advertisements, my means of settings associated with communications with a secondary server. Postrel para. 0028.
Regarding claim 12, Tewari in view of Drako in view of Postrel discloses the limitations of claim 11, wherein said authentic address belongs to the group consisting of: a predetermined address stored on said delivery server; a predetermined address stored on said server of the content provider; an address obtained by said server of the content provider from said delivery server for said item of content; and an address obtained beforehand by said server of the content provider from said delivery server for said item of content and updated periodically from said delivery server (content is retrieved from a web server over the internet for dipaluy on the client device. Postrel para. 0028. Disclosed content is news with secondary advertising content with addresses updated periodically. Postrel paras. 0030-0031.).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494